THEAITORNEYGENERAI,
                     OFTEXAS
                    AUSTIN.    TXCXAS    7S711



                      September 13, 1977




Honorable James M. Allison              Opinion No. H-1052
County Attorney
Tyler County                            Re: Whether a county may
Woodville, Texas 75979                  continue to levy a $.lO
                                        per $100.00 assessment for
                                        road purposes when the
                                        county road districts have
                                        no outstanding bonded in-
                                        debtedness.

Dear Mr, Allison:

     You have requested our opinion concerning the authority
of a county to levy a tax for road purposes when the county
road districts have no outstanding bonded indebtedness.   You
explain that certain road districts were created in Tyler
County by special statute but that the bonds issued pursuant
to article 3, section 52 of the Texas Constitution and
article 752a, V.T.C.S., have been retired. You further
explain that the county is continuing to levy a $.lO per
$100.00 assessment for road purposes pursuant to article 6790,
V.T.C.S.

     Article 8, section 9 of the Texas Constitution author-
izes the Commissioners Court to levy up to $.80 per $100.00
for several purposes, including maintenance of roads and
bridges.  That section further authorizes the Legislature to
provide for an additional 5.15 per $100.00 assessment for
roads and bridges upon an election by the property taxpaying
voters of the county, which authorization has been implemented
through article 6790, V.T.C.S.

     It is well established that the taxes authorized by
article 8, section 9 are independent of those authorized for
the payment of bonded indebtedness under article 3, section 52.
San Saba County v. McGraw, 108 S.W.2d 200 (Tex. 1937); Aransas
County v. Coleman-Fulton Pasture Co., 191 S.W. 553 (Tex. 1917).
The authorizations of article 8, section 9 are not dependent
upon the existence of bonded indebtedness.  Since you have




                              p. 4327
Honorable James M. Allison - Page 2     (H-1052)



informed us that the taxes at issue were authorized in accord-
ance with article 6790, in our-opinion the county may collect
the tax even though there exists no bonded indebtedness.

                       SUMMARY

          A county may assess a tax for roads and
          bridges pursuant to article 6790, V.T.C.S.,
          where there is no outstanding bonded
          indebtedness pertaining to the county
          roads.

                            *Very truly yours,



                                 JOHN L. HILL
                                 Attorney General of Texas




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                            p. 4320